Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-32 are allowed.

Reasons for Allowance
In claim 1, the recitation of “a heat pump (UAX) which makes up a closed circuit that regenerates the regenerative constituent Brayton cycle,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
Claims 2-32 are allowed due to dependency on claim 1.
For claim 1, the prior art reference considered to be closest, Corbishley US 2017/0009605, roughly teaches an installation to generate mechanical energy using a Combined Power Cycle including at least:  means to implement a closed or semi-closed regenerative constituent Brayton cycle (in Fig. 2, with 44, 46, and 48) which uses water as thermal fluid [43], and means to implement at least one Rankine cycle (at 50 in Fig. 2), the constituent basic Rankine cycle, interconnected with the regenerative constituent Brayton cycle (Fig. 2, [45]; see [41-45] for a description of Fig. 2).  
However, the system of Corbishley is not considered to be a functional equivalent of the system of the present invention.  The means to combine the Brayton 
All claims depend from claim 1 and are allowable as a result.
The Office considered whether claim 17 is an improper “use” claim as discussed in MPEP 2173.05(q).  However, there is no issue of indefiniteness (under 35 USC 112(b)), nor is there an issue regarding lack statutory subject matter for lack of reciting a method step (under 35 USC 101), because it is clear that claim 17 requires the step of generating energy with the installation of claim 2, which satisfies both statutes.  This result is similar to the result in Ex parte Porter discussed in MPEP 2173.05(q).II.   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/MICKEY H FRANCE/Examiner, Art Unit 3746 


/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        Friday, October 1, 2021